Bakewell, J.,
delivered the opinion of the court on a motion for a rehearing.
The authorities referred to by counsel in his brief in support of this motion have been referred to, but throw no further light upon the question. We are not asked to determine the equities of these parties in a proceeding to foreclose a mortgage ; nor do we deny that if defendant in possession had a right to remove the improvements mider the mechanic’s-lien law, the payment of their value should be made a condition precedent to a recovery in ejectment. The question before us is, What, where one, at a sale under a mechanic’s lien, has purchased a building on another man’s land, with the right to remove the same, is the measure of his damages if his right to remove is denied under circumstances which put out of question any thing but purely compensatory damages? How much is he damaged? The cost of the building ? Clearly not; because its value may have appreciated or depreciated since it was put up. The actual value of the building as it stands? We think not; because he is not entitled to the building as it stands. What would he make by removing the building? The answer must be the value of the building when removed, less the cost of removal. This, it appears, defendant professed himself at all times willing to pay.
It is urged that our construction of the mechanic’s-lien law puts a premium upon a violation of the law. It may be said with equal truth that the construction contended for by appellant would lead to a wanton and useless destruction of property, since the purchaser of real estate subject to *310the right of purchaser at a sale under a mechanic’s lien to remove, would, in all cases like the present, consent to the absolute destruction of the property by removal, rather than pay for an improvement, which he does not want, a sum in excess of its actual value to him. Either view of the law seems to present practical difficulties, which are matters for consideration, perhaps, by the Legislature, but which do not seem at all decisive of the question of the measure of damages. Every case of tort is a case involving some violation of law. There is no action for the detention of property which does not proceed on the theory of a wrong, and a violation of law on the part of the defendant; but, where there is no question of fraud, malice, or oppression, the actual injury is the measure of damages.
We are asked to render final'judgment in the case for the amount stated by the court below in its finding to be the value of the building to remove. As to this matter there was a conflict of evidence; and, as the court below found for the plaintiff, not the value of the building to x’emove, but the value of the building as it stood, we are not authorized to enter judgment here for the smaller sum, even if, as counsel for appellant suggests, the object of the court below in stating the value of the materials was to provide against a reversal of the case. There could be no such thing as an alternative finding. In our view of the law, the actual finding is excessive; and, as the facts are not before us in such a manner as to authorize us to find the actual damage to plaintiff on the view of the law declared by us to be correct, the remanding of the cause upon reversal was a matter of course.
The application for a rehearing is denied.
All the judges concur.